Citation Nr: 1723050	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred during private treatment at Tallahassee Memorial Hospital from April 14, 2012 to April 17, 2012.  

2.  Entitlement to payment or reimbursement of medical expenses incurred during private treatment at Tallahassee Memorial Hospital from May 19, 2012 to May 21, 2012.  

3.  Entitlement to payment or reimbursement of medical expenses incurred during private treatment at Tallahassee Memorial Hospital on December 19, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1963 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012, November 2012, January 2013, February 2013, and March 2013 determinations by the Department of Veterans Affairs Medical Center (VAMC) in North Florida/South Georgia, which denied, in pertinent part, payment or reimbursement of medical expenses incurred at Tallahassee Memorial Hospital from April 14, 2012 to April 17, 2012, from May 19, 2012 to May 21, 2012, and on December 19, 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking payment or reimbursement of medical expenses he incurred while receiving treatment at Tallahassee Memorial Hospital from April 14, 2012 to April 17, 2012, from May 19, 2012 to May 21, 2012, and on December 19, 2012, for his nonservice-connected chronic obstructive pulmonary disease.  In seeking payment or reimbursement of his medical expenses, the Veteran acknowledged that he received health care coverage under Medicare Part A and wanted payment for those expenses that Medicare Part B would pay.  See April 2012 Report of Contact.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000 -17.1002 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held invalid the VA regulation (38 C.F.R. § 17.1002 (f)) which prohibits reimbursement when a health-plan contract covers part of the expenses.  See Staab v. McDonald, 28 Vet. App. 50 (2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).

Unfortunately, the current record does not contain sufficient information to permit a full and fair consideration of the Veteran's claims; therefore, a remand is required.  

A threshold requirement for considering whether the Veteran is entitled to payment or reimbursement under 38 U.S.C.A. § 1725 is that the claim must be filed within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38. C.F.R. § 17.1004(d)(2016).  

In this case, the VAMC in North Florida/South Georgia relied on these provisions to deny the Veteran's claims as untimely for medical expenses incurred from April 14, 2012 to April 17, 2012 and from May 19, 2012 to May 21, 2012.  

A review of the record shows that the record includes evidence of the dates that VA received the claims for payment or reimbursement for medical expenses incurred from May 19, 2012 to May 21, 2012.  However, the Veteran's claims for payment or reimbursement for medical expenses incurred from April 14, 2012 to April 17, 2012 have not been associated with the claims file.  Furthermore, the evidence indicates that the Veteran receives coverage under Medicare Part A; however, the record does not currently show whether the Veteran submitted a claim for reimbursement to Medicare, which was denied.  Such evidence could potentially extend the time within which the Veteran had to file a claim.  38 C.F.R. § 17.10004(d)(3).  It is clear that the VAMC in North Florida/South Georgia did not consider this scenario in its determination that the Veteran's claims were untimely.  Accordingly, on that basis, a remand is required for additional development.  

With regard to the Veteran's claim for payment or reimbursement for non-VA medical care expenses incurred on December 19, 2012, the VAMC in North Florida/South Georgia denied the claim, because it determined that the care provided was non-emergent and VA facilities were feasibly available.  Except for noting that the Veteran had Medicare Part A, there is no documentation in the claims file establishing that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  VA payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  It is not clear how much, if any, of the bill for the medical expenses incurred on December 19, 2012 was paid by Medicare.  Accordingly, a remand is required for additional development.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record copies of the Veteran's original claims for payment or reimbursement for his April 14, 2012 to April 17, 2012 treatment at Tallahassee Memorial Hospital.  

2.  Provide the Veteran with a medical release form and request that he complete it to allow VA to contact Medicare and Tallahassee Memorial Hospital to obtain necessary documents on his behalf.  If a valid medical release form is received, contact Medicare and Tallahassee Memorial Hospital and request copies of all hospital billing/payment documents pertaining to the Veteran's private treatment rendered at Tallahassee Memorial Hospital from April 14, 2012 to April 17, 2012, from May 19, 2012 to May 21, 2012, and on December 19, 2012.  All steps to obtain the necessary information must be associated with the record.  

3.  Then, readjudicate the claims.  The AOJ should specifically address the timeliness provisions of 38 C.F.R. § 17.1004(d)(3) in relation to the claims for payment or reimbursement for medical expenses incurred at a non-VA facility from April 14, 2012 to April 17, 2012 and from May 19, 2012 to May 21, 2012.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




